UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2013 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Lima, August 27, 2013 Sirs SUPERINTENDENCIA DEL MERCADO DE VALORES Present.- MATERIAL EVENT: Shareholders Meeting Call In accordance with CONASEV Resolution for Material Events, Reserved Information and Other Communications N° 107-2002-EF/94.10, we notify the following information: Company: Cementos Pacasmayo S.A.A. Call for:Shareholders’ Meeting Date of Decision to make the Call: 8/26/2013 Entity that Makes the Call: Board of Directors Calls: 1° 9/30/2013 Calle La Colonia N° 150, Urb. El Vivero, Surco 10.00 A.M. 2° 10/7/2013 Calle La Colonia N° 150, Urb. El Vivero, Surco 10.00 A.M. Agenda: - Modify the second article of the Company’s By-Laws. The Board of Directors agreed unanimously to propose to the Shareholders’ Meeting the modification of the Second Article of the Company’s By-Laws, which will be written as follow: SECOND ARTICLE. - The purpose of the Company is to engage in preparing and manufacturing cements, lime, aggregates, blocks and cement bricks, concrete pre-mix and other construction material, its derivatives and similar, including its trade and sale in the Republic of Peru and abroad. Likewise, the Company can engage in any kind of mining activities of prospecting, sampling, exploration, development, exploitation, commercialization, general labor, processing and transport; as well as any activity related with transport service of goodsin general, and of hazardous materials and waste, including controlled chemical supplies; and enter into any act and contracts related to its purpose, including activities such as the purchase, sale, construction, lease and administration of goods and real estate properties and carry out any civil and commercial acts, including its participation with other companies in the Republic of Peru and abroad. - Designate proxies to subscribe on behalf of the Company any public and/or private document as may be necessary and/or desirable to implement the agreements adopted by the Shareholders’ Meeting. Sincerely, /s/ Carlos Jose Molinelli Mateo Stock Market Representative Cementos Pacasmayo S.A.A. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/ CARLOS JOSE MOLINELLI MATEO Name: Carlos Jose Molinelli Mateo Title: Stock Market Representative Date: August 28, 2013
